Citation Nr: 0216620	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  His service records show that he is a 
veteran of the Vietnam War and that he served as a helicopter 
door gunner.  His military decorations include the Air Medal 
with "V" device and the Army Commendation Medal with "V" 
device denoting valor in combat. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), as corrected by an April 2001 rating decision, 
which granted the veteran service connection and a 50 percent 
rating for PTSD, effective from November 27, 2000.  In the 
course of the appeal the RO assigned a 70 percent evaluation 
for PTSD and a total disability rating for service-connected 
disabilities due to individual unemployability (TDIU), 
effective from September 29, 2000.  


FINDINGS OF FACT

The veteran has total occupational and social impairment due 
to gross impairment of his thought processes due to PTSD as a 
result of memory flashbacks and intrusive thoughts about his 
combat experiences which severely and adversely affect his 
ability to concentrate and focus his mind on performing work-
related tasks.


CONCLUSION OF LAW

For the period commencing on September 29, 2000, the criteria 
for a total schedular rating for service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion, and to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With respect to the increased rating claim for PTSD currently 
on appeal, we note that VA has provided the veteran with 
express notice of the provisions of the VCAA in a Statement 
of the Case dated in April 2002, in which the provisions of 
38 U.S.C.A. § 5103A were discussed.  Additionally, in 
correspondence dated in September 2002, the RO provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence pursuant to the 
VCAA.  The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of the remand which 
occurred during this appeal, including obtaining copies of 
medical and administrative records from the Social Security 
Administration (SSA) pertaining to his claim for SSA 
disability benefits.  He has also been provided with a VA 
psychiatric examination which addresses the increased rating 
issue on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's diagnosis of PTSD is the result of his exposure 
to combat-related stressors which he experienced during his 
service in the Vietnam War.  A VA psychological consultation 
report dated in November 2000 shows that the veteran was 
unemployed and subsisted on performing odd jobs and his VA 
compensation for a service-connected low back disability.  He 
reported that as he has gotten older his PTSD symptomatology 
had become markedly elevated and more severe, with continuous 
irritability of mood, sleep pattern disturbance, social 
isolation and anxiety with recurring nightmares and episodes 
of memory flashbacks and intrusive thoughts related to his 
stressful wartime experiences.  

At the VA psychological interview in November 2000 the 
veteran appeared adequately groomed and dressed.  He had 
difficulty focusing his thoughts and his speech tended to be 
short, clipped and disjointed.  He frequently interrupted 
himself and became frustrated when he was unable to 
articulate his feelings and experiences.  His mood was 
irritable and his affect was constricted in range but 
increased in intensity.  He submitted to a battery of 
psychological testing which produced results consistent with 
exposure to combat and the evaluating psychologist concluded 
that the veteran suffered from combat-related PTSD and had a 
Global Assessment of Functioning (GAF) score of 57, 
indicating moderate difficulty in social and occupational 
functioning (e.g., possessing few friends and having 
conflicts with peers and coworkers).  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  

In a personal written statement dated in December 2000, the 
veteran reported that ever since returning home from active 
duty in Vietnam he had not been able to maintain regular and 
continuous employment as an automotive designer's clay 
modeler with a single employer due to psychiatric 
symptomatology associated with his PTSD.  According to his 
statement, his PTSD symptoms interfered with his ability to 
function effectively in social environments with other 
persons and to concentrate his mind on completing his 
assigned tasks.  He indicated that he was always wary of his 
co-workers and supervisors and experienced very defensive and 
confrontational feelings towards them.  He reported that he 
experienced great feelings of isolation and an inability to 
relate to others due to his combat experiences.  He reported 
that he had become distant from even his own family and he 
attributed the failure of his brief and only marriage to his 
psychiatric problems.  He experienced difficulty trusting 
others and getting close to them ever since returning from 
the Vietnam War and, as a consequence, he had few friends.  
He also had a very aggressive and explosive temper and was 
easily angered and unable to tolerate frustration.  He 
experienced nearly constant sleeping problems and had 

nightmares during his resting hours and recurring memory 
flashbacks and intrusive thoughts related to his combat 
experiences which further impaired his energy level and his 
ability to concentrate.  As a result he experienced great 
difficulty maintaining regular employment.

VA outpatient reports dated from January to March 2001 show 
that the veteran received counseling and therapy for his PTSD 
symptoms. 

In a July 2001 administrative decision, the SSA determined 
that the veteran was disabled as of February 2001 due in 
substantial part to his PTSD.  

A private rehabilitation evaluation and employability 
assessment dated in January 2002 shows that the veteran was 
trained as a clay modeler in the automotive design industry 
and that he has held more than 50 jobs ever since separating 
from military service but was unable to maintain any of them 
for more than three years due to anxiety, an irritable mood 
and episodes of uncontrollable anger which adversely affected 
his ability to concentrate and complete assigned work-related 
tasks.  He was unable to function effectively with his co-
workers and with figures of authority.  He performed better 
if working alone and admitted to having a career history 
punctuated by many arguments and altercations with his co-
workers and supervisors.  The assessment shows that the 
veteran was not deemed to have any transferable work skills 
to a lesser exertional occupation.  He was diagnosed with 
PTSD and his symptoms were disturbed sleep patterns with 
resulting daytime fatigue, intrusive and involuntary thoughts 
regarding his Vietnam experiences, memory flashbacks 
triggered by military-related stimuli such as films, the 
sounds of helicopters, loud noises or sensory exposure to 
rotting food.  He would become extremely upset around places, 
people and events which reminded him of the military and he 
consequently rarely went out into public venues and actively 
tried to avoid contact with others.  His ability to trust 
other persons was markedly impaired and he was unable to 
express his feelings to others.  His symptoms left him with 
anhedonia and an inability to participate and take pleasure 
in activities he formerly enjoyed.  During the interview he 
was extremely hypervigilent and was very conscious of 
security issues.  He was very tense and jumpy and he 
presented indications of having an exaggerated startle 
response.  His GAF score was assessed as 38, indicating major 
impairment in mood, thinking, judgment, ability to perform 
work and to function in family relations.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).  

The report of a September 2002 VA psychiatric examination 
shows that the veteran was unable to work in the past four 
years.  He attended regular weekly group meetings for PTSD 
counseling and received psychotropic medication to alleviate 
his symptoms.  He reported that he experienced chronic 
depression and episodes of combat-related nightmares two to 
three times per week which adversely affected his ability to 
sleep.  He exercised daily in order to find some alleviation 
of his psychiatric symptoms through physical exertion but 
otherwise had no other hobbies or regular recreational 
activities.  He reported having a girlfriend who lived in a 
separate residence but denied having any close friends or 
associates.  He was socially withdrawn and mostly spent his 
days in isolation.  He was unable to tolerate crowded venues.  
He reported that he had no personal energy or motivation and 
had a foreshortened sense of his own future.  He was easily 
startled by loud noises and was constantly in a hypervigilent 
state. 

On mental status examination the veteran was casually but 
neatly dressed and spoke in a normal form and rate.  His mood 
and affect were depressed.  He denied having hallucinations 
or delusional thoughts.  He did not display any indication of 
having a thought disorder or suicidal or homicidal ideation 
and intent.  He was oriented except to the date and his 
concentration was intact.  He was diagnosed with PTSD and 
assessed with a GAF score of 48 indicating serious 
psychosocial dysfunction due to PTSD with serious impairment 
in social and occupational functioning (e.g., no friends, 
unable to keep a job).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 

(West 1991); 38 C.F.R. Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10 (2002).

This case is based on appeal of an RO decision which awarded 
the initial grant of service connection for PTSD, effective 
from September 29, 2000.  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
separate ratings for his service-connected psychiatric 
disability, from September 29, 2000, to the present, based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is currently rated under 
the criteria sort forth in 38 C.F.R. § 4.130, Diagnostic Code 
9411.  He is presently appealing the 70 percent evaluation 
assigned.  According to Diagnostic Code 9411, assignment of a 
70 percent evaluation for PTSD is warranted where there is 
objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The medical reports and written statements associated with 
the evidence demonstrate that the veteran's psychiatric 
symptoms are so severely debilitating as to render him 
totally unable to maintain employment.  He is unable to work 
in any capacity because his PTSD symptomatology causes severe 
memory impairment and he is continuously distracted and 
unable to concentrate and focus his mind on performing work-
related tasks due to recurrent episodes of traumatic memory 
flashbacks and intrusive thoughts about his combat 
experiences in the Vietnam War.  He also experiences severe 
impairment of his ability to function effectively in a social 
milieu.  We note that in a July 2001 administrative 
determination the SSA has found the veteran to have been 
totally disabled due, in substantial part, to his psychiatric 
disorder as of February 2001.  Though the SSA's determination 
of disability is not binding on VA (See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991)), its findings regarding the 
existence of a total and permanent disability and resulting 
unemployability are certainly relevant and probative to the 
issue on appeal.  We conclude that the SSA decision of July 
2001, when viewed holistically with the other medical 
evidence, supports a finding that the veteran is demonstrably 
unable to obtain or retain employment due almost entirely to 
the severe and psychiatrically incapacitating symptoms 
associated with his PTSD.  

Applying the above facts to the current appeal we find that 
the veteran has substantially met the criteria for a 100 
percent rating for PTSD under the rating schedule.  The 
evidence presents a disability picture which more closely 
approximates a total schedular rating for PTSD under the 
provisions of Diagnostic Code 9411 of the regulations.  See 
38 C.F.R. § 4.7.  Resolving all doubt in the veteran's favor, 
his claim for an increased schedular evaluation for PTSD is 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  A 100 percent rating is 
to be assigned for his service-connected PTSD, subject to the 
controlling laws and regulations which govern awards of VA 
compensation benefits.

The Board finds that a "staged" rating is not warranted for 
PTSD under Fenderson v. West, 12 Vet. App. 119 (1999), 
because the total schedular evaluation awarded to the veteran 
is based on the most severe disability picture presented by 
the medical evidence associated with the record since 
September 29, 2000 (the effective date of the award for 
service connection for PTSD) to the present time.  


ORDER

A total schedular initial rating for service-connected PTSD 
is granted, effective from September 29, 2000.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

